                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN POULSEN,                                    Case No. 17-cv-03531-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER ON PENDING MOTIONS
                                                 v.
                                   9
                                                                                           Re: Dkt. Nos. 48, 50, 66
                                  10     DEPARTMENT OF DEFENSE, et al.,
                                                        Defendants.
                                  11

                                  12          Kevin Poulsen seeks documents regarding electronic surveillance of President Donald J.
Northern District of California
 United States District Court




                                  13   Trump or any of his advisors during the 2016 election campaign through the Freedom of

                                  14   Information Act (FOIA). Poulsen contends that the government has waived any the right to issue

                                  15   a Glomar response – refusing to confirm or deny the existence of responsive documents – because

                                  16   of a number of statements by members of the government regarding allegations of, and in one

                                  17   limited instance confirmation of, electronic surveillance conducted during that time.

                                  18          After reviewing the government agencies’ justifications for their continued assertion of

                                  19   Glomar in the publicly filed declarations from each agency and two classified submissions, I find

                                  20   that the government has demonstrated substantial grounds to maintain the Glomar responses to

                                  21   everything except the documents necessarily covered by the limited public acknowledgment of the

                                  22   electronic surveillance of Carter Page. Reviewing the justifications for redacting and withholding

                                  23   with respect to that limited set of acknowledged documents, the government has adequately

                                  24   justified its redactions and withholdings. Accordingly, ODNI and NSA’s cross-motion for

                                  25   summary judgment is GRANTED, Poulsen’s motion for summary judgment as to ODNI and NSA

                                  26   is DENIED, and the motion for summary judgment by NSD, OLC, and the FBI is GRANTED.

                                  27

                                  28
                                   1                                            BACKGROUND

                                   2   I.     FOIA REQUESTS AND INITIAL RESPONSES
                                   3          On March 4, 2017, Poulsen submitted a series of similar FOIA requests to various agencies

                                   4   of the federal government (“Requests”), seeking release of records concerning the United States’

                                   5   electronic surveillance of President Donald J. Trump or any of his advisors during the 2016

                                   6   election campaign. The Requests were submitted to the FOIA offices of: (i) the National Security

                                   7   Agency (NSA, a component of the Department of Defense); (ii) the Office of the Director of

                                   8   National Intelligence (ODNI); (iii) the Federal Bureau of Investigations (FBI, a component of the

                                   9   Department of Justice (DOJ)); (iv) Office of Legal Counsel (OLC, a component of the DOJ); and

                                  10   (v) the National Security Division (NSD, a component of the DOJ) (collectively “Agencies”).

                                  11          The Requests sought “records concerning the United States’ alleged electronic surveillance

                                  12   of Donald J. Trump during the 2016 election campaign,” and as background identified a series of
Northern District of California
 United States District Court




                                  13   comments President Trump made through the social media platform Twitter on March 4, 2017,

                                  14   discussing that purported electronic surveillance. Although Poulsen used slightly different terms

                                  15   for some of the Agency Requests, he generally requested release of the following categories of

                                  16   records:

                                  17
                                                      1.     Legal analyses, memorandum, court orders, meeting notes,
                                  18                  calendar entries, presentation slides, petitions, applications, motions
                                                      and appeal briefs held by FBI concerning, planning or seeking
                                  19                  authorization for electronic surveillance, by a U.S. government
                                                      agency or contractor, of the oral, electronic or digital communications
                                  20                  of Donald J. Trump or any of his advisors between June 16, 2015 and
                                                      November 8, 2016
                                  21
                                                      2.      Reports, e-mail, affidavits and documents held by FBI
                                  22                  concerning or derived from such surveillance or anticipated
                                                      surveillance
                                  23
                                                      3.     Recordings produced from such surveillance, including audio
                                  24                  or video recordings and data files
                                  25                  4.      Metadata captured from such surveillance, including but not
                                                      limited to email headers and timestamps
                                  26
                                                      5.     Transcripts of such intercepted communications
                                  27
                                                      6.     Entries pertaining to such surveillance found in FBI databases,
                                  28                  including but not limited to the FBI’s ELSUR Data Management
                                                                                        2
                                                        System and the FBI’s Case Management System
                                   1
                                       Declaration of W. Gordon Kaupp, Ex. A (Dkt. No. 68-2, FBI), Ex. B. (Dkt. No. 68-3, NSD/OLC;
                                   2
                                       see also Declaration of W. Gordon Kaupp Dec. (Dkt. No. 48-1), Ex. H (NSA), Ex. I (ODNI).1
                                   3
                                              In each of his Requests, Poulsen asked for expedited processing under 5 U.S.C. §
                                   4
                                       552(a)(6)(E)(v)(II) on the grounds of an “an urgency to inform the public concerning an actual or
                                   5
                                       alleged Federal Government activity…made by a person primarily engaged in disseminating
                                   6
                                       information.” Compl. ¶ 19. Poulsen also sought fee waivers (for search, review, and copying)
                                   7
                                       under 5 U.S.C. § 552(a)(4)(A)(ii)(II) and 28 C.F.R. § 16.10(k)(1) on the grounds that he qualifies
                                   8
                                       as a “representative of the news media” and because the records are not sought for commercial
                                   9
                                       use. Id. ¶ 20.
                                  10
                                       II.    AGENCY RESPONSES
                                  11
                                              The Agencies responded at different times with slightly different responses.
                                  12
Northern District of California




                                              NSA Response
 United States District Court




                                  13
                                              On March 24, 2017, the NSA invoked Exemption 1 under FOIA (protecting classified
                                  14
                                       information) and issued a Glomar response, stating that it would neither confirm nor deny the
                                  15
                                       existence of the records sought. The NSA also invoked Exemption 3 and claimed it was
                                  16
                                       withholding information specifically protected from disclosure by statute citing 18 U.S.C. § 798;
                                  17
                                       50 U.S.C. § 3024; 50 U.S.C. §3605. The NSA admitted that it had not conducted any search and
                                  18
                                       had not made a determination concerning Poulsen’s request for fee waiver as a representative of
                                  19
                                       the news media. That same day, Poulsen appealed the NSA’s denial of the Request.
                                  20
                                              On April 25, 2017, the NSA denied Poulsen’s appeal. See Declaration of David Sherman
                                  21
                                       (Dkt. No. 31-8), at ECF pgs. 23-25, 29-30.
                                  22
                                              ODNI Response
                                  23
                                              On March 15, 2017, the ODNI granted Poulsen’s request for a fee waiver and denied his
                                  24
                                       request for expedited processing. On March 27, 2017, Poulsen appealed the ODNI’s denial of
                                  25

                                  26
                                       1
                                  27     The different FOIA Requests sought generally the same type of documents (e.g., documents
                                       regarding electronic surveillance) but were tailored to documents the responding agency might
                                  28   have. For example, in his request to the FBI, Poulsen sought entries in specific record
                                       management systems used by the FBI. FBI Request (Dkt. No. 68-2).
                                                                                         3
                                   1   expedited processing and on April 13, 2017, the ODNI reversed its decision to deny expedited

                                   2   processing of the Request. However, as of June 19, 2017 – the date the Complaint was filed – the

                                   3   ODNI had not made any determination concerning the Request, processed the Request, or

                                   4   produced any records. See Declaration of Patricia Gaviria (Dkt. Nos. 31-6, 31-7), Ex. C.

                                   5   Eventually, ODNI provided a substantive response, invoking Glomar as well as Exemptions 1

                                   6   and 3, consistent with NSA’s response. Gaviria Decl., ¶ 16.

                                   7          FBI Response

                                   8          On April 4, 2017, the FBI issued a formal Glomar response, refusing to confirm or deny

                                   9   the existence of any responsive records. On April 28, 2017, the DOJ’s Office of Information

                                  10   Privacy (OIP) affirmed the FBI’s determination and invocation of Glomar. Declaration of David

                                  11   Hardy (Dkt. No. 31-1), ¶¶10, 12 & Exs. D, F.

                                  12          NSD Response
Northern District of California
 United States District Court




                                  13          On March 17, 2017, the NSD issued a formal Glomar response, refusing to confirm or

                                  14   deny the existence of any responsive records. The assertion of Glomar was affirmed by DOJ’s

                                  15   OIP on August 2, 2017. Declaration of G. Weinsheimer (Dkt. Nos. 31-2, 31-3), Exs. B, D.

                                  16          OLC Response

                                  17          OLC had not made a formal determination by the time this case was filed. But issued its

                                  18   Glomar response on November 17, 2017. Declaration of Paul Colborn (Dkt. Nos. 31-4, 31-5), Ex.

                                  19   C.

                                  20   III.   FILING AND PROCEDUAL POSTURE OF THIS CASE
                                  21          Poulsen, contending the Agencies’ responses were either untimely or legally deficient,

                                  22   filed this suit on June 19, 2017. In November 2017, the government moved for summary

                                  23   judgment to confirm the adequacy of each Agency’s response. Dkt. No. 31. In support of that

                                  24   motion, each of the Agencies either affirmed or stated in the first instance that they would rely on

                                  25   Glomar to refuse to confirm or deny the existence of responsive records.

                                  26          However, due to subsequent disclosures by governmental individuals regarding part of the

                                  27   subject matter covered by Poulsen’s Requests, the government moved to withdraw the motion for

                                  28   summary judgment so that each Agency could determine whether the disclosures “impacted” their
                                                                                         4
                                   1   response and whether documents responsive to the request could be acknowledged or produced.

                                   2   Dkt. No. 42. Poulsen objected, but I granted the government’s request due to concerns of

                                   3   efficiency and orderly adjudication. However, NSA and ODNI represented that their FOIA

                                   4   responses were not impacted by the disclosures, and they intended to stick with their full Glomar

                                   5   responses. Therefore, I directed the parties to file cross-motions for summary judgment on the

                                   6   FOIA responses by NSA and ODNI, while the other Agencies were given time to finish their

                                   7   consideration of the impact of the public disclosures. Dkt. No. 46. The cross-motions with

                                   8   respect to NSA and ODNI were filed and have been pending since September 5, 2018.

                                   9          On November 11, 2018, the remaining agencies – NSD, OLC, and the FBI – filed their

                                  10   motion for summary judgment. Poulsen responded on December 7, 2018. In that motion, the

                                  11   government admits that there were two “public acknowledgements” relevant to Poulsen’s FOIA

                                  12   Requests.
Northern District of California
 United States District Court




                                  13          The first acknowledgement was in the March 20, 2017 Congressional testimony of then-

                                  14   FBI Director James B. Comey, where Comey confirmed that the FBI had (in July 2016) opened an

                                  15   investigation of “the Russian government’s efforts to interfere in the 2016 Presidential election[.]”

                                  16   Third Declaration of David M. Hardy (3rd Hardy Decl., Dkt. No. 66-1) ¶ 12 & n.2. As part of his

                                  17   testimony, and the “public acknowledgment” that the FBI admits narrowly waived part of its

                                  18   initial Glomar defense, Comey admitted that the FBI had no records of alleged wiretapping of

                                  19   then-candidate Trump in Trump Tower by the Obama Administration prior to the 2016

                                  20   presidential election (as referenced in President Trump’s Twitter post on March 4, 2017). Id. ¶ 8.

                                  21          The second acknowledgement resulted from the President’s declassification of a

                                  22   memorandum prepared by staff of the House Permanent Select Committee on Intelligence

                                  23   (“HPSCI,” the “Nunes Memo”) and the subsequent release of a different memorandum prepared

                                  24   by certain HPSCI members (the “Schiff Memo”). In light of the declassification and release, the

                                  25   government acknowledged the existence of Foreign Intelligence Surveillance Act (“FISA”)

                                  26   applications and orders to conduct surveillance of Carter Page. 3rd Hardy Decl. ¶¶ 17-23.

                                  27          Because of those official acknowledgments, the DOJ does not maintain a Glomar response

                                  28   for the existence of the Carter Page FISA applications or orders. The FBI and NSD admit that
                                                                                         5
                                   1   they maintain some records related to the acknowledged FISA applications and orders; OLC

                                   2   confirmed that it has located no records related to the acknowledged FISA applications and orders.

                                   3   3rd Hardy Decl. ¶ 29; Declaration of Patrick N. Findlay (Dkt. No. 66-2) ¶ 20; Second Declaration

                                   4   of Paul P. Colborn (2nd Colborn Decl., Dkt. No. 66-3) ¶ 15.

                                   5          As a result, the FBI and NSD processed the acknowledged documents under FOIA for a

                                   6   limited production to Poulsen and other FOIA requestors.2 Because the DOJ interpreted Poulsen’s

                                   7   FOIA Requests as covering only the initial Carter Page FISA application (dated October 2016),

                                   8   but not the three renewals, only documents related to that first application were processed for

                                   9   release to Poulsen (although the remainder of the documents/renewals were processed for

                                  10   production to other FOIA requestors). 3rd Hardy Decl. ¶ 26. With respect to the October 2016

                                  11   application, the DOJ produced 83 pages and withheld in full 186 pages relevant to all four

                                  12   applications. Id. ¶¶ 27-28.3 The information redacted and withheld in full has been withheld
Northern District of California
 United States District Court




                                  13   under Exemptions 1 (classified and exempt intelligence information); Exemption 3 (information

                                  14   revealing intelligence sources and methods protected by the National Security Act); Exemptions

                                  15   7(A), 7(D), and 7(E) (protected law enforcement information), and Exemptions 6 and 7(C)

                                  16   (private information). 3rd Hardy Decl. ¶ 39.

                                  17          As the information sought by Poulsen was broader than just the disclosed-FISA

                                  18   applications and orders, and Poulsen sought other information related to the Carter Page

                                  19   surveillance, the FBI and NSD withheld that additional information under Exemption 7(A). They

                                  20   assert a partial Glomar refusing to “confirm or deny the existence of specific subcategories” of the

                                  21   request as they “relate to Carter Page” because that would disclose the existence or nonexistence

                                  22   of specific types of surveillance results withheld under Exemptions 1, 3, 7(A) and 7(E). 3rd Hardy

                                  23   Decl. ¶¶ 160-163.

                                  24          Finally, the FBI, NSD, and OLC assert Glomar in regards to confirming or denying the

                                  25
                                       2
                                  26     The DOJ acknowledged that there was an initial FISA application (dated October 2016) and
                                       three renewal applications for surveillance of Carter Page. 3rd Hardy Decl. ¶ 24.
                                  27   3
                                         Hardy declares that the Agencies cannot disclose how many of the 189 withheld in full pages are
                                  28   relevant to the initial application or the subsequent renewals for a classified reason. 3rd Hardy
                                       Decl. ¶ 28.
                                                                                          6
                                   1   existence of non-Carter Page documents (for any other FISA applications, orders, or other

                                   2   electronic surveillance). They contend that confirmation or denial could cause harms protected by

                                   3   Exemption 1, Exemption 3, Exemptions 7(A) and 7(E), and for the OLC, Exemption 5. Id.; see

                                   4   also 2nd Colburn Decl., ¶¶ 16, 18, 20.

                                   5   IV.       PUBLIC DISCLOSURES
                                   6             Poulsen claims that none of the Agencies can assert a Glomar response due to public

                                   7   disclosures related to the subject matter of his Requests. The “official acknowledgments”

                                   8   identified by Poulsen in his Complaint and in the briefs filed in this case extend beyond the two

                                   9   limited acknowledgments identified by the DOJ above. They include the following:

                                  10             A.     Tweets & Comments from the President
                                  11         •   A March 4, 2017, message sent or “tweeted” by President Donald J. Trump via the social

                                  12             media platform Twitter that: “Terrible! Just found out that Obama had my ‘wires tapped’
Northern District of California
 United States District Court




                                  13             in Trump Tower just before the victory. Nothing found. This is McCarthyism!”

                                  14         •   A second tweet the same day from President Trump: “Is it legal for a sitting President to be

                                  15             ‘wire tapping’ [sic] a race for president prior to an election? Turned down by court earlier.

                                  16             A NEW LOW!”

                                  17         •   A third tweet the same day from President Trump that: “How low has President Obama

                                  18             gone to tapp [sic] my phones during the very sacred election process. [Sic] This is

                                  19             Nixon/Watergate. Bad (or sick) guy!”

                                  20         •   Comments made by President Trump in a November 2, 2017, radio interview:

                                  21                    Howie Carr: When are we gonna find out if the FBI used the dossier, ah, used the

                                  22                    dossier to get those FISA warrants.

                                  23                    Trump: Well I think they did. I think they did, because when ah, when Comey

                                  24                    came up to see me what he did is he showed me the dossier, that was what he was

                                  25                    showing me. The thing he showed me was the dossier. So I think they did use it,

                                  26                    and I think they shouldn’t have been allowed to. From what I’m hearing and you

                                  27                    know I’m not . . . .

                                  28         •   President Trump’s November 29, 2017 tweet, where he commented “The House of
                                                                                           7
                                   1             Representatives seeks contempt citations(?) against the Justice Department and the FBI for

                                   2             withholding key documents and an FBI witness which could shed light on surveillance of

                                   3             associates of Donald Trump. Big stuff. Deep State. Give this information NOW!”

                                   4         •   President Trump’s January 19, 2018 tweet: “Just signed 702 Bill to reauthorize foreign

                                   5             intelligence collection. This is NOT the same FISA law that was so wrongly abused during

                                   6             the election. I will always do the right thing for our country and put the safety of the

                                   7             American people first.”

                                   8   See, e.g., Poulsen’s Opposition to Motion for Summary Judgment (Dkt. No. 68), 2-5, 15, 22 & n4,

                                   9   n5.

                                  10             In addition, Poulsen attaches significance to the White House’s announcement on

                                  11   September 17, 2018, of the President’s declassification of “all FBI reports of interviews prepared

                                  12   in connection with all Carter Page FISA applications,” disclosing the existence of “interviews”
Northern District of California
 United States District Court




                                  13   used to obtain FISA authorization. Id. at 13.4

                                  14             B.     Executive & Congressional Statements
                                  15             Poulsen also relies on the following:

                                  16         •   On March 20, 2017, during a House Intelligence Committee public hearing that Poulsen

                                  17             alleged was held in part to investigate President Trump’s claims about being wiretapped by

                                  18             President Obama, then-FBI Director James Comey testified and stated, “With respect to

                                  19             the president’s tweets about alleged wiretapping directed at him by the prior

                                  20             administration, I have no information that supports those tweets and we have looked

                                  21             carefully inside the FBI.”

                                  22         •   On March 22, 2017, House Intelligence Chair, Representative Devin Nunes stated: “I have

                                  23             seen intelligence reports that clearly show that the president-elect and his team were, I

                                  24             guess, at least monitored.”

                                  25         •   The May 17, 2017 DOJ announcement of the appointment of Robert S. Mueller to serve as

                                  26
                                  27   4
                                        The Agencies point out, however, that in a September 21, 2018 tweet, the President clarified that
                                  28   he had not declassified anything and instead asked the Inspector General to review the documents
                                       on an expedited basis. Agencies’ Reply at 8 n.4; see also Agencies’ Mot. at 8 n.5.
                                                                                        8
                                   1          Special Counsel to investigate: (i) any links and/or coordination between the Russian

                                   2          government and individuals associated with the campaign of President Donald Trump; (ii)

                                   3          any matters that arose or may arise directly from the investigation; and (iii) any other

                                   4          matters within the scope of 28 C.F.R. § 600.4(a).

                                   5      •   The February 2, 2018 letter by Counsel to the President Donald F. McGahn II to U.S.

                                   6          Representative Devin Nunes (McGahn Letter), explaining the President’s decision to

                                   7          declassify a January 18, 2018 Memorandum issued by the House Permanent Select

                                   8          Committee on Intelligence (Nunes Memo). The letter explained that the President:

                                   9                 has directed lawyers and national security staff to assess the
                                                     declassification request, consistent with established standards
                                  10                 governing the handling of classified information, including those
                                                     under Section 3.1(d) of Executive Order 13526. Those standards
                                  11                 permit declassification when the public interest in disclosure
                                                     outweighs any need to protect the information. The White House
                                  12                 review process also included input from the Office of the Director of
Northern District of California
 United States District Court




                                                     National Intelligence and the Department of Justice. Consistent with
                                  13                 this review and these standards, the President has determined that
                                                     declassification of the Memorandum is appropriate.
                                  14
                                          •   The Nunes Memo’s disclosure of the following:
                                  15
                                                     On October 21, 2016, DOJ and FBI sought and received a FISA
                                  16                 probable cause order (not under Title VII) authorizing electronic
                                                     surveillance on Carter Page from the FISC. Page is a U.S. citizen who
                                  17                 served as a volunteer advisor to the Trump presidential campaign….
                                  18                 The FBI and DOJ obtained one initial FISA warrant targeting Carter
                                                     Page and three FISA renewals from the FISC. As required by statute
                                  19                 (50 U.S.C. § 1805(d)(1)), a FISA order on an American citizen must
                                                     be renewed by the FISC every 90 days and each renewal requires a
                                  20                 separate finding of probable cause.
                                  21   Poulsen’s Motion for Partial Summary Judgment (Dkt. No. 48) at 3-6.

                                  22          C.     Court Documents
                                  23          Poulsen also relies on the following documents that have been filed in court in conjunction

                                  24   with the Special Counsel’s prosecutions:

                                  25      •   The Statement of the Offense, United States of America v. George Papadopoulos, Case

                                  26          No. 1:17-cr-182-RDM ECF No. 19 (D.D.C. Oct. 5, 2017) (USA v. Papadopoulos) and

                                  27          Statement of the Offense, Unites States of America. v. Michael Flynn, Case No. 1:17-cr-

                                  28          232-RC, ECF No. 4 (D.D.C. Dec. 1, 2017) (USA v. Flynn).
                                                                                        9
                                   1   Poulsen does not identify the significant facts disclosed in these two documents, but instead

                                   2   broadly asserts that the stipulated facts show establish the existence “of responsive records vel non

                                   3   – electronic surveillance (by collection of the content of emails and telephone calls) of Trump

                                   4   campaign advisors.” Dkt. No. 68 at 15 (citing Dkt. Nos. 52-3 and 52-4); see also Dkt. No. 52

                                   5   (Poulsen’s Reply) at 8-9.5

                                   6        •   The Verified Applications to the Foreign Intelligence Surveillance Court and Primary

                                   7            Orders and Warrants concerning surveillance of Carter Page (Carter Page FISA materials).

                                   8   Poulsen, again, does not identify any specific facts revealed in the released FISA materials that

                                   9   would constitute an additional or broader wavier by the government. Poulsen’s Reply at 8-9.

                                  10   V.       AGENCY DECLARATIONS
                                  11            Each Agency relies on declarations to support their assertion of Glomar and, with respect

                                  12   to the partial disclosures by the FBI and NSD, their withholding of information related to the
Northern District of California
 United States District Court




                                  13   processed Carter Page applications and orders. Two of the submissions, parts of the 3rd Hardy

                                  14   Declaration and another document submitted on February 14. 2019, were themselves classified

                                  15   and reviewed by me.

                                  16            A.     ODNI
                                  17            ODNI relies on the declaration of Patricia Gaviria, the Director of ODNI’s Information

                                  18   Management Division (IMD), who manages and gives guidance on information management

                                  19   programs and practices across the Intelligent Community (IC). Dkt. No. 50-1, ¶¶ 1-2.6 She

                                  20

                                  21
                                       5
                                         In his briefing, the most specific Poulsen gets in identifying significant “facts” disclosed in the
                                       Papadopoulos and Flynn court filings – are that “additional targets or sources in the Flynn and
                                  22   Papadopoulos Statements of the Offense” included “the Professor,” “Putin’s niece,” and “a senior
                                       official in the Trump Transition Team.” Poulsen also identifies as significant “Flynn’s Statement
                                  23   of the Offense details the contents of numerous telephone calls between Flynn and officials within
                                       the Presidential Transition Team and Russian operatives or agents, including the Russian
                                  24   Ambassador.” Poulsen’s Reply at 14-15; Kaupp Decl., Exs. D and E.

                                  25
                                       6
                                         According to Gaviria: “The IC is comprised of ODNI; the Central Intelligence Agency; the
                                       National Security Agency; the Defense Intelligence Agency; the National Geospatial-Intelligence
                                  26   Agency; the National Reconnaissance Office; other offices within the Department of Defense for
                                       the collection of specialized national intelligence through reconnaissance programs; the
                                  27   intelligence elements of the Army, the Navy, the Air Force, the Marine Corps, the Coast Guard,
                                       the FBI, the Drug Enforcement Administration, and the Department of Energy; the Bureau of
                                  28   Intelligence and Research of the Department of State; the Office of Intelligence and Analysis of
                                       the Department of the Treasury; the Office of Intelligence and Analysis of the Department of
                                                                                         10
                                   1   explains that ODNI’s main role is managing and directing the tasking, collection, analysis,

                                   2   production and dissemination of national intelligence by elements of the IC. Id. ¶ 7. DNI also

                                   3   coordinates “relations between elements of the IC and the intelligence or security services of

                                   4   foreign governments or international organizations on intelligence matters.” Id. Under FISA,

                                   5   DNI has the responsibility “in connection with other IC elements’ acquisition of foreign

                                   6   intelligence information concerning non-United States persons located outside the United States”

                                   7   to prepare certifications identifying categories of foreign intelligence that may be collected. Id. ¶

                                   8   8. But DNI is not involved in the “‘traditional’ FISA application process” seeking judicial

                                   9   authorization for collection of data on specific targets. Id. DNI does not, itself, conduct

                                  10   surveillance operations. Id. DNI is required by the National Security Act and Executive Order

                                  11   12333 to protect intelligence sources and methods from unauthorized disclosure. Id. ¶ 9.

                                  12          ODNI did not issue a formal response to Poulsen’s FOIA Request before this case was
Northern District of California
 United States District Court




                                  13   filed. In her declaration, Gaviria explains that ODNI determined that it can neither confirm nor

                                  14   deny the existence of the records sought in the Request because that would “reveal a classified fact

                                  15   and intelligence sources or methods-namely, whether the IC has an intelligence interest in a

                                  16   particular individual, whether the IC is conducting particular intelligence activities, whether the IC

                                  17   utilizes particular intelligence sources or methods, and whether foreign intelligence information

                                  18   was in fact obtained through electronic surveillance efforts.” Id. ¶ 16. Providing a substantive

                                  19   response would cause harm that FOIA exemptions (b)(1) (protecting classified information) and

                                  20   (b)(3) (protecting intelligence sources and methods under the National Security Act) protect

                                  21   against. Id. ¶ 17.

                                  22          Gaviria declares also that the statements relied on by Poulsen “do not constitute official

                                  23   acknowledgments of ODNI-held records” and therefore “do not effect a waiver of ODNI’s Glomar

                                  24   response.” Id. ¶ 18. With respect to the Nunes Memo, Gaviria notes that while the President

                                  25   declassified the Nunes Memo, he did not “declassify all arguably related information. As it relates

                                  26
                                  27
                                       Homeland Security; and such other elements of any other department or agency as may be
                                  28   designated by the President, or jointly designated by the DNI and heads of the department or
                                       agency concerned, as an element of the IC. See 50 U.S.C. § 3003(4).” Id. ¶ 2, n.1.
                                                                                        11
                                   1   to this case, the President did not declassify everything that may or may not exist regarding

                                   2   electronic surveillance that may or may not have occurred between June 16, 2015 and November

                                   3   8, 2016 that may or may not have been directed by a U.S. government agency or contractor and

                                   4   that may or may not have acquired the oral, electronic, or digital communications of Donald J.

                                   5   Trump or any of his advisors, and records derived from such surveillance (as requested in

                                   6   Poulsen’s FOIA Request). . . . Nor does the Nunes Memo indicate whether or not foreign

                                   7   intelligence was obtained from the electronic surveillance directed at Carter Page or whether any

                                   8   such information was shared with ODNI or the IC.” Id. ¶ 21. Gaviria contends the public

                                   9   disclosure does “not match” the specific information sought by Poulsen’s FOIA request. Id.

                                  10          With respect to the tweets, Gaviria likewise characterizes them as “many steps removed”

                                  11   from the subject matter of the FOIA Requests as applied to ODNI records, and ODNI “determined

                                  12   that the cited tweets do not officially acknowledgement the existence of records held by ODNI
Northern District of California
 United States District Court




                                  13   that are responsive to Poulsen’s Request. Nor do the tweets specify which agencies may have

                                  14   conducted ‘wiretapping’ directed at the President or his then-advisors.” Id. ¶¶ 22-23.

                                  15          Addressing Exemption 1, Gaviria declares that “acknowledging the existence or non-

                                  16   existence of records sought in the Request would require ODNI to reveal currently and properly

                                  17   classified facts.” Id. ¶ 27. Specifically, “confirming the existence of any classified records on

                                  18   individuals or any associated intelligence activity would reveal the ODNI and the IC’s interest in

                                  19   the particular individuals and could alert them that certain intelligence sources or methods are

                                  20   being employed by specific elements of the IC to collect information on them. Similarly,

                                  21   confirming the non-existence of classified records identifies an area in which ODNI and the IC

                                  22   have a lack of interest in the subjects or an inability to obtain information on the individuals or

                                  23   entities of interest and potentially confirms the success of any evasive techniques.” Id. ¶ 28.

                                  24   Finally, revealing the existence or non-existence of such records “would reveal classified

                                  25   information about potential targets of interest who are not Donald J. Trump or his advisors, but

                                  26   rather persons who had electronic communications with those individuals between June 16, 2015

                                  27   and November 8, 2016.” Id. ¶ 29.

                                  28          As to the disclosures, Gaviria asserts that despite declassification of the Nunes Memo, the
                                                                                         12
                                   1   “harm to national security persists by confirming or denying that ODNI and the IC have an

                                   2   interest in foreign intelligence information derived from electronic surveillance directed at Carter

                                   3   Page within a certain period of time. This is because the DOJ’s and FBl’s investigative interest in

                                   4   Carter Page’s electronic communications is different from the IC’s interest in the foreign

                                   5   intelligence value of any such communications (if any). The fact of FBI electronic surveillance of

                                   6   Carter Page does not reveal the existence or non-existence of valuable foreign intelligence

                                   7   obtained as a result of such surveillance.” Id. ¶ 31. ODNI, however, has publicly confirmed its

                                   8   interest in activities surrounding Russian interference with the 2016 U.S. election. Id. ¶ 33.

                                   9          As to Exemption 3, Gaviria declares that Section 102A(i)(1) of the NSA protects

                                  10   disclosure of the sources and methods used by ODNI. She asserts that the other public disclosures

                                  11   relied on by Poulsen to show how ODNI operates and has operated in the past do not “match” the

                                  12   information disclosed in the sources relied on by Poulsen in this case. Id. ¶ 37. Finally, the harms
Northern District of California
 United States District Court




                                  13   to ODNI are the same ones discussed with respect to Exemption 1. Id. ¶ 38.

                                  14          B.      NSA
                                  15          NSA relies on the declaration of Steven E. Thompson, the Chief of Policy, Performance,

                                  16   and Exports, who is responsible for the oversight of NSA’s FOIA/Privacy Act office.. Dkt. No.

                                  17   50-3 ¶ 1. Thompson reiterates that the NSA cannot acknowledge the existence or nonexistence of

                                  18   the records sought by Poulsen because the existence or nonexistence of those records is a

                                  19   classified matter under Executive Order 13526 and exempt from disclosure under (b)(1) and (b)(3)

                                  20   (under the National Security Agency Act and Intelligence Reform and Prevention Act, as well as

                                  21   under 18 U.S.C. § 798). Id. ¶ 4.

                                  22          NSA’s foreign intelligence mission includes the responsibility to collect, process, analyze

                                  23   and disseminate signals intelligence (SIGINT) information for foreign intelligence and

                                  24   counterintelligence purposes. Id. ¶ 5. NSA “exploits” foreign signals to obtain intelligence

                                  25   through a worldwide collection network and that intelligence is used to counter threats but also to

                                  26   direct foreign policy. Id. ¶¶ 6-7. SIGINT information is distributed to a number of agencies and

                                  27   departments. Id. ¶ 7. Information obtained from intercepted foreign communications is called

                                  28   communications intelligence (COMINT). NSA’s COMINT efforts are only part of the functions
                                                                                        13
                                   1   and activities of NSA. Id. ¶ 9. Disclosure of the identity of targets whose specific

                                   2   communications have been intercepted are kept in “strictest secrecy” because of the fragility of

                                   3   NSA’s ability to exploit foreign communications. Id. Disclosure of intercepted communications

                                   4   could reveal intelligence collection techniques and allow targets to adopt counter-measures. Id.

                                   5           In this case, NSA “interpreted” the FOIA request as seeking intelligence records on then-

                                   6   candidate Trump or his advisors during the specified time frame. It asserted that acknowledgment

                                   7   of the existence or non-existence of responsive documents would indicate specific methods NSA

                                   8   uses to obtain foreign intelligence, identify specific intelligence targets NSA has under

                                   9   surveillance, and/or highlight topics of interest to NSA. Id. ¶¶ 12, 19.

                                  10           Thompson declares that the existence of non-existence of the records sought is protected,

                                  11   classified information exempt under Exemption 1, and that acknowledging the existence of non-

                                  12   existence of the information sought “would disclose information that is currently and properly
Northern District of California
 United States District Court




                                  13   classified TOP SECRET.” Id. ¶¶ 21-24. Disclosure of that information could “reasonably be

                                  14   expected to harm national security because it would reveal NSA capabilities, activities, and

                                  15   intelligence priorities, which in turn could inhibit SIGINT collection and affect NSA’s ability to

                                  16   counter threats to the national security of the United States.” Id. ¶ 24. Disclosure of whether the

                                  17   NSA has records regarding the specific targets for the specific timeframe would disclose

                                  18   capabilities or gaps in capabilities as well as the agency’s scope of interest or disinterest in specific

                                  19   targets. If these sorts of acknowledgments were cumulative, adversaries would examine them

                                  20   together to piece together even more information about NSA’s interests, targets, methods, and

                                  21   capabilities. Id. ¶¶ 25-26. Therefore, NSA must use the Glomar defense consistently in all cases.

                                  22   Id. ¶ 27.

                                  23           As to the public statements by Nunes and President Trump, Thompson declares that those

                                  24   statements did not name the NSA as having been involved in the collection of surveillance. Id. ¶¶

                                  25   28-29. Nor did the Nunes Memo and the Democrats’ response (Schiff Memo) mention the NSA

                                  26   or its activities. Id. ¶ 30. The general statements regarding NSA’s powers and authority, as

                                  27   explained in a Joint Statement for the Record (submitted by ODNI, NSA, DOJ, and the FBI to the

                                  28   Senate Subcommittee in Intelligence in June 2017 to support the reauthorization of FISA
                                                                                          14
                                   1   Amendments) also did not disclose the existence or non-existence of NSA information related to

                                   2   the surveillance of then-candidate Trump or his campaign advisors. Id. ¶ 32.

                                   3          Finally, Thompson declares that Exemptions 3 applies because the existence or non-

                                   4   existence of the records at issue reflect intelligence information that is protected from disclosure

                                   5   under Section 6 of the National Security Act (50 U.S.C. § 3605), 18 U.S.C. § 798, and the 2004

                                   6   Intelligence Reform and Terrorism Prevention Act amendments to the National Security Act (50

                                   7   U.S.C. § 3024). Id. ¶¶ 38-40.

                                   8          C.      FBI
                                   9          The FBI relies on three declarations submitted by David M. Hardy. With respect to the

                                  10   FBI’s search, Hardy declares that because the official acknowledgment was limited (to the Carter

                                  11   Page FISA applications and orders) and the Agency maintained its Glomar response as to the

                                  12   other documents, only a limited search was required for the responsive FISA materials. As such,
Northern District of California
 United States District Court




                                  13   the FBI consulted with personnel familiar with the Russia investigation to locate the responsive

                                  14   and acknowledged FISA materials, but the FBI did not search in its databases or other potential

                                  15   sources of responsive records because those other records would be covered by the Glomar

                                  16   response. 3rd Hardy Decl. ¶ 30. The FBI did undertake an additional search of its Central Records

                                  17   Systems (CRS) for documents responsive to categories 1, 2 and 6 of the FBI Request (seeking

                                  18   legal analyses and petitions, reports/emails/affidavits, and entries in the FBI’s database/record

                                  19   keeping systems) for the period between June 16, 2015 to November 8, 2016, using the terms

                                  20   “surveillance” and “FISA.” Id. ¶¶ 31, 36. Additional searches of electronic records were

                                  21   performed by other custodians, again attempting to locate other Page-FISA related documents. Id.

                                  22   ¶ 36. Responsive records were located as a result of those searches, but those have been withheld

                                  23   as “related-to” documents. Id. ¶ 37.

                                  24          With respect to the acknowledged Carter Page FISA applications and orders, the FBI

                                  25   located and processed 598 pages from the four applications and orders (the October 2016 original

                                  26   application and the three renewals). The FBI released 5 pages in full, 407 in part, and withheld

                                  27   186 in full. 3rd Hardy Decl. ¶ 25. With respect to Poulsen’s request, which the FBI considered

                                  28   covered only the original application package, the FBI produced 2 pages in full and 81 pages
                                                                                         15
                                   1   partially redacted. Id. ¶ 27.

                                   2          The FBI justified the redactions under Exemptions (b)(1), (b)(6), (b)(7)(A), (b)(7)(C),

                                   3   (b)(7)(D), and (b)(7)(E). Id. Hardy explains that because the President’s declassification of the

                                   4   Nunes Memo declassified only a limited amount of information about the Carter Page

                                   5   surveillance, the unproduced information remains classified and can be withheld under Exemption

                                   6   1. Moreover, because the information sought pertains to an ongoing investigation, nondisclosure

                                   7   of the withheld information (“none of which exactly matches that disclosed in the Nunes, Schiff,

                                   8   or Grassley/Graham memos”) is appropriate under Exemption 7(A). 3rd Hardy Decl. ¶ 38. In

                                   9   addition, the withheld material also discloses information about intelligence gathering and sources

                                  10   protected under Exemptions 3, 7(D), and 7(E), and would disclose private information of

                                  11   individuals protected under Exemptions 6 and 7(C). Id.

                                  12          With respect to the “other” documents “related to” Carter Page surveillance (e.g.,
Northern District of California
 United States District Court




                                  13   documents concerning or planning the FISA authorization, reports or emails concerning or derived

                                  14   from the surveillance, FBI database entries corresponding to items 1, 2, and 6 in the FBI Request),

                                  15   Hardy asserts that the partial Glomar is justified because the FBI cannot acknowledge or deny the

                                  16   existence of those records without causing harms FOIA protects against. Id. ¶ 29(A). And with

                                  17   respect to all other documents conceivably covered by the FBI Request (items 3-5, seeking

                                  18   recordings produced from the investigation, metadata captured by the investigation, and transcripts

                                  19   of intercepted communications), Hardy justifies the partial Glomar because there has been no

                                  20   official public disclosure of the types of surveillance authorized by the FISC and even if there was

                                  21   disclosure about the types, there has been no official public disclosure about whether particular

                                  22   techniques were successful. Id. ¶ 29(B).

                                  23          D.      NSD
                                  24          NSD relies on the declaration of Patrick N. Findlay (Dkt. No. 66-2).7 In his initial

                                  25   declaration, Findlay explained that the only exception to NSD’s initial Glomar response was that

                                  26   it, like the FBI, did not have any responsive records insofar as Poulsen’s request to NSD sought

                                  27
                                       7
                                  28    In support of the withdrawn, initial motion for summary judgment, NSD also relied on the
                                       declaration of G. Bradley Weinsheimer, Dkt. No. 31-2.
                                                                                        16
                                   1   records of alleged wiretapping by the Obama administration of then-candidate Trump in Trump

                                   2   Tower prior to the election. Weinsheimer Decl. ¶ 8. Otherwise, NSD issued a blanket Glomar

                                   3   response. It attests that “in general,” NSD does not maintain records of wiretaps for the time

                                   4   period at issue other than for FISA-related materials and explains “that the fact that a FISA

                                   5   application was submitted or used in a particular case is classified national security information, as

                                   6   is the identification of specific individuals or organizations who are subjects of a national security

                                   7   investigation making use of a FISA warrant.” Weinsheimer Decl. ¶ 11; Findlay Decl. ¶ 13.

                                   8          Following the disclosures in the declassified Nunes Memo and the information in the

                                   9   Schiff Memo revealing the existence of the surveillance of Carter Page, NSD provided the Page

                                  10   FISA applications and orders to the FBI for processing under FOIA. Findlay Decl. ¶ 9. Because

                                  11   of the disclosures, NSD no longer asserts a Glomar response concerning the fact that Carter Page

                                  12   was the subject of FISA applications and orders. Id.
Northern District of California
 United States District Court




                                  13          NSD does continue to assert a Glomar response to the existence or non-existence of

                                  14   records other than those relevant to the DOJ’s 2017 acknowledgment that it has no records

                                  15   responsive to Poulsen’s request for records of alleged wiretapping of then-candidate Trump in

                                  16   Trump Tower by the Obama Administration and the public acknowledgments and FOIA releases

                                  17   concerning the Carter Page FISA materials. Id. ¶ 12. Findlay justifies the Glomar response under

                                  18   Exemption 1 and Executive Order 13526 because the existence of FISA applications or the use of

                                  19   FISA applications, as well as the identity any specific individuals or organizations who are

                                  20   subjects of national security investigations are all classified information. Id. ¶ 13.

                                  21          As to NSD’s search for acknowledged records, Findlay declares that NSD’s Office of

                                  22   Intelligence (OI) attorneys who were familiar with the Carter Page applications and orders were

                                  23   asked to identify and segregate all responsive documents, including emails, and subject matter

                                  24   experts in OI were asked to confirm the scope of the search and the application of exemptions to

                                  25   the responsive documents. Id. ¶ 21. The responsive FISA application materials were reviewed

                                  26   and processed by the FBI. Id. ¶ 22.

                                  27          For responsive but withheld records, described by category, Findlay declares that they are

                                  28   exempt under 7(A) because they related to the ongoing Russian Election Interference
                                                                                         17
                                   1   Investigation. Id. ¶ 23.8

                                   2          E.      OLC
                                   3          OLC relies on the declaration of Paul P. Colborn. 2nd Colborn Decl., Dkt. No. 66-3.9 OLC

                                   4   has responded that it has no records responsive to the alleged wiretapping of then-candidate

                                   5   Trump in Trump Tower by President Obama prior to the election. 2nd Colborn Decl. ¶ 14. As to

                                   6   the second disclosure, OLC FOIA staff consulted with subject matter experts within OLC,

                                   7   including two long-serving career attorneys whose responsibilities cover matters involving

                                   8   surveillance and national security, and searched its database of unclassified legal advice for

                                   9   records relating to the Carter Page FISA materials; no responsive documents were located. Id. ¶

                                  10   15.

                                  11          OLC maintains its Glomar response to the existence or non-existence of any records

                                  12   outside of the scope of those two limited disclosures. Id. ¶ 16. Colborn maintains that the Glomar
Northern District of California
 United States District Court




                                  13   response is appropriate because, otherwise, disclosure would indicate whether, when, and under

                                  14   what circumstances OLC provides legal advice in areas of national security and surveillance,

                                  15   revealing information exempt from disclosure under Exemptions 1, 3, and 7 as well as Exemption

                                  16   5.

                                  17                                          LEGAL STANDARD

                                  18   I.     GLOMAR AND WAIVER
                                  19          The main issue in this case, as in American Civil Liberties Union v. C.I.A., 710 F.3d 422

                                  20   (D.C. Cir. 2013), concerns the intersection of two lines of FOIA cases. As explained by the court

                                  21   in ACLU:

                                  22

                                  23   8
                                        The general categories of these documents are records supporting the FISA application, draft
                                  24   applications and orders, attorney notes and other paper records, email communications, and other
                                       administrative documents. Findlay Decl. ¶ 28.
                                  25   9
                                         The principal function of OLC is “to assist the Attorney General in his role as legal adviser to the
                                  26   President of the United States and to departments and to departments and agencies of the
                                       Executive Branch. OLC provides advice and prepares opinions addressing a wide range of legal
                                  27   questions” and that while OLC’s legal advice may “inform the decisionmaking of executive
                                       branch officials on matters of policy . . . OLC’s legal advice is not itself dispositive as to any
                                  28   policy adopted.” 2nd Colborn Decl. ¶ 2. OLC’s advice is generally kept confidential and is part of
                                       the larger deliberative process undertaken by the Executive. Id. ¶ 3.
                                                                                         18
                                       The first is the Glomar line, which permits an agency to “refuse to
                                   1   confirm or deny the existence of records” in limited circumstances.
                                       Wolf v. CIA, 473 F.3d 370, 374 (D.C.Cir.2007). “Because Glomar
                                   2   responses are an exception to the general rule that agencies must
                                       acknowledge the existence of information responsive to a FOIA
                                   3   request and provide specific, non-conclusory justifications for
                                       withholding that information, they are permitted only when
                                   4   confirming or denying the existence of records would itself ‘cause
                                       harm cognizable under an FOIA exception.’” Roth v. U.S. Dep't of
                                   5   Justice, 642 F.3d 1161, 1178 (D.C. Cir. 2011) (quoting Wolf, 473 F.3d
                                       at 374) (citation and internal quotation marks omitted); see, e.g.,
                                   6   Miller v. Casey, 730 F.2d 773, 775–78 (D.C. Cir. 1984); Gardels v.
                                       CIA, 689 F.2d 1100, 1103 (D.C. Cir. 1982). Accordingly, “[i]n
                                   7   determining whether the existence of agency records vel non fits a
                                       FOIA exemption, courts apply the general exemption review
                                   8   standards established in non-Glomar cases.” Wolf, 473 F.3d at 374;
                                       see, e.g., Gardels, 689 F.2d at 1103–07.
                                   9
                                       The second line of cases is the “official acknowledgment” line, which
                                  10   provides that when an agency has officially acknowledged otherwise
                                       exempt information through prior disclosure, the agency has waived
                                  11   its right to claim an exemption with respect to that information. In
                                       other words, “‘when information has been “officially acknowledged,”
                                  12   its disclosure may be compelled even over an agency’s otherwise
Northern District of California




                                       valid exemption claim.’” Wolf, 473 F.3d at 378 (quoting Fitzgibbon
 United States District Court




                                  13   v. CIA, 911 F.2d 755, 765 (D.C. Cir. 1990)). A plaintiff mounting an
                                       official acknowledgment argument “must bear the initial burden of
                                  14   pointing to specific information in the public domain that appears to
                                       duplicate that being withheld.” Id. (quoting Afshar v. Dep't of State,
                                  15   702 F.2d 1125, 1130 (D.C. Cir. 1983)).
                                  16   These two lines of cases converge when a plaintiff seeks to rebut a
                                       Glomar response by establishing official acknowledgment. In the
                                  17   Glomar context, the “specific information” at issue is not the contents
                                       of a particular record, but rather “the existence vel non” of any records
                                  18   responsive to the FOIA request. Id. at 379 (emphasis omitted); see id.
                                       at 380. Accordingly, the plaintiff can overcome a Glomar response
                                  19   by showing that the agency has already disclosed the fact of the
                                       existence (or nonexistence) of responsive records, since that is the
                                  20   purportedly exempt information that a Glomar response is designed
                                       to protect. See id. at 379–80; Marino v. DEA, 685 F.3d 1076, 1081
                                  21   (D.C. Cir. 2012). As we have explained, “in the context of a Glomar
                                       response, the public domain exception is triggered when ‘the prior
                                  22   disclosure establishes the existence (or not) of records responsive to
                                       the FOIA request,’ regardless whether the contents of the records
                                  23   have been disclosed.” Marino, 685 F.3d at 1081 (quoting Wolf, 473
                                       F.3d at 379).
                                  24
                                       “Under the FOIA, ‘the burden is on the agency to sustain its action,’
                                  25   5 U.S.C. § 552(a)(4)(B), and we review de novo the agency’s use of
                                       a FOIA exemption to withhold documents.” Wolf, 473 F.3d at 374.
                                  26   However, “in conducting de novo review in the context of national
                                       security concerns, courts ‘must accord substantial weight to an
                                  27   agency’s affidavit concerning the details of the classified status of the
                                       disputed record.’” Id. (quoting Miller, 730 F.2d at 776) (internal
                                  28   quotation marks omitted). “Ultimately, an agency’s justification for
                                                                          19
                                                      invoking a FOIA exemption,” whether directly or in the form of a
                                   1                  Glomar response, “is sufficient if it appears ‘logical’ or ‘plausible.’”
                                                      Id. at 374–75; see Elec. Privacy Info. Ctr. v. NSA, 678 F.3d 926, 931
                                   2                  (D.C.Cir.2012); Am. Civil Liberties Union v. U.S. Dep't of Def., 628
                                                      F.3d 612, 619 (D.C. Cir. 2011); see also CIA Br. 19 (acknowledging
                                   3                  that “[t]he same standard applies when the Government issues a
                                                      Glomar response”).
                                   4
                                       ACLU, 710 F.3d at 426–427. The two requirements to challenge a Glomar response, therefore,
                                   5
                                       are to show that an “official acknowledgement” of the “specific information” covered by the FOIA
                                   6
                                       request exists and to establish that the Agency has not adequately demonstrated the harm that
                                   7
                                       might flow from an acknowledgement of whether documents do or do not exist. See Agility Pub.
                                   8
                                       Warehousing Co. K.S.C. v. NSA, 113 F. Supp. 3d, 326 (D.D.C. 2015).
                                   9
                                              The Agencies argue that the “logical and plausible” language in the ACLU opinion applies
                                  10
                                       only to the second prong – the agency’s assertion of harm – and cannot be used to determine
                                  11
                                       waiver. See James Madison Project v. Dept. of J., 302 F. Supp. 3d 12, 22 (D.D.C. 2018),
                                  12
Northern District of California




                                       reconsideration denied in part, 17-CV-00144 (APM), 2018 WL 3956426 (D.D.C. Aug. 16, 2018)
 United States District Court




                                  13
                                       (“The ‘logical nor plausible’ language of ACLU, by contrast, and which the court discusses further
                                  14
                                       below, is used to evaluate an agency’s justification for invoking a FOIA exemption to withhold
                                  15
                                       records or issue a Glomar response.”). The government argues that waiver under the first prong
                                  16
                                       only exists upon a showing of “specificity” and “match,” as explained by the D.C. Circuit in
                                  17
                                       Fitzgibbon v. CIA, 911 F.2d 755, 765 (D.C. Cir. 1990):
                                  18
                                                      First, the information requested must be as specific as the information
                                  19                  previously released. Second, the information requested must match
                                                      the information previously disclosed .... Third, ... the information
                                  20                  requested must already have been made public through an official and
                                                      documented disclosure.
                                  21
                                       Id. at 765; see James Madison Project, 302 F. Supp. 3d at 20 (D.D.C. 2018) (applying Fitzgibbon
                                  22
                                       factors in Glomar context).
                                  23
                                              Poulsen, on the other hand, contends that: (i) the “logical and plausible” test runs to both
                                  24
                                       Glomar response prongs; (ii) many recent D.C. Circuit cases do not, themselves, strictly adhere to
                                  25
                                       the Fitzgibbon factors and that test does not fully mesh with the Glomar context; (iii) D.C. Circuit
                                  26
                                       cases addressing waiver in the Glomar context ask only whether the existence of the records
                                  27
                                       requested has been publicly acknowledged, in that case there is a “match” between the disclosure
                                  28
                                                                                        20
                                   1   and the request and no further analysis of the Fitzgibbon factors is required. See Smith v. CIA, 246

                                   2   F. Supp. 3d 28, 32 (D.D.C. 2017) (“Fitzgibbon’s matching and specificity criteria, then, are not

                                   3   applicable in the Glomar context; in such cases, the court must analyze only whether the prior

                                   4   disclosure acknowledges the existence of the records sought.”); see also Am. Civ. Liberties Union

                                   5   v. Dept. of Def., 17 CIV. 3391 (PAE), 2018 WL 3146720, at *6 (S.D.N.Y. June 27, 2018)

                                   6   (rejecting government’s argument that matching and specificity criteria – as adopted by the

                                   7   Second Circuit in Wilson v. CIA, 586 F.3d 171, 186 (2d Cir. 2009) following Fitzgibbon – is

                                   8   required in Glomar waiver context).10

                                   9           I agree with the government that the decision in American Civil Liberties Union v. C.I.A.,

                                  10   710 F.3d 422 (D.C. Cir. 2013) did not fundamentally alter the test to determine whether an

                                  11   “official acknowledgment” precludes the assertion of a Glomar response or the application of the

                                  12   Fitzgibbon factors. Indeed, in cases following ACLU, the D.C. Circuit has continued to apply the
Northern District of California
 United States District Court




                                  13   Fitzgibbon factors in the Glomar context. See Mobley v. C.I.A., 806 F.3d 568, 584 (D.C. Cir.

                                  14   2015); James Madison Project, 302 F. Supp. 3d at 20. In addition, the most recent authority in the

                                  15   Ninth Circuit – considering when an “official acknowledgment” precluded the use of a Glomar

                                  16   response – applied the Fitzgibbon factors. See Pickard v. Dept. of J., 653 F.3d 782, 786-87 (9th

                                  17   Cir. 2011) (adopting the Fitzgibbon standard for “official acknowledgment” in the Glomar context

                                  18   and requiring a showing that the “information requested must be as specific as the information

                                  19   previously released,” that “the information requested must match the information previously

                                  20   disclosed,” and that the “intentional, public disclosure [must be] made by or at the request of a

                                  21   government officer acting in an authorized capacity by the agency in control of the information at

                                  22   issue.”).

                                  23   II.     JUSTIFICATIONS FOR WITHHOLDING
                                  24           The FOIA calls for “broad disclosure of Government records.” CIA v. Sims, 471 U.S. 159,

                                  25   166 (1985). To ensure broad disclosure, the FOIA “gives individuals a judicially-enforceable

                                  26
                                       10
                                  27      The government argues that no reliance should be placed on the decision from the district court
                                       in Smith v. CIA because the court allowed the government to file a second motion for summary
                                  28   judgment – addressing in part the issue of waiver – and that motion has been under submission
                                       since late 2017. Reply (Dkt. No. 70) at 18 n.7.
                                                                                       21
                                   1   right of access to government agency documents.” Lion Raisins v. Dep’t of Agric., 354 F.3d 1072,

                                   2   1079 (9th Cir. 2004) overruled on other grounds by Animal Leg. Def. Fund v. U.S. Food & Drug

                                   3   Administration, 836 F.3d 987 (9th Cir. 2016); see also 5 U.S.C. § 552. There is a strong

                                   4   presumption in favor of disclosure, U.S. Dep’t of State v. Ray, 502 U.S. 164, 173 (1991), and the

                                   5   “general philosophy of full agency disclosure [applies] unless information is exempted under

                                   6   clearly delineated statutory language.” John Doe Agency v. John Doe Corp., 493 U.S. 146, 151-52

                                   7   (1989) (quotation marks and citation omitted). Therefore, FOIA’s exemptions “must be narrowly

                                   8   construed.” Id. at 154.

                                   9          The government agency bears the burden to prove a particular document or redaction falls

                                  10   within one of the nine statutory exemptions from disclosure. Ray, 502 U.S. at 173; Lahr v. NTSB,

                                  11   569 F.3d 964, 973 (9th Cir. 2009). It may rely on affidavits to satisfy its burden of demonstrating

                                  12   that an exemption applies, but the affidavits must contain “reasonably detailed descriptions of the
Northern District of California
 United States District Court




                                  13   documents and allege facts sufficient to establish an exemption.” Kamman v. IRS, 56 F.3d 46, 48

                                  14   (9th Cir. 1995) (quoting Lewis v. IRS, 823 F.2d 375, 378 (9th Cir. 1987)); see also Shannahan v.

                                  15   IRS, 672 F.3d 1142, 1148 (9th Cir. 2012) (“To justify withholding, the government must provide

                                  16   tailored reasons in response to a FOIA request. It may not respond with boilerplate or conclusory

                                  17   statements.”); Church of Scientology v. Dep't of the Army, 611 F.2d 738, 742 (9th Cir. 1980)

                                  18   (noting that the government “may not rely on conclusory and generalized allegations of

                                  19   exemptions”). “[S]ummary judgment on the basis of such agency affidavits is warranted if the

                                  20   affidavits describe the documents and the justifications for nondisclosure with reasonably specific

                                  21   detail, demonstrate that the information withheld logically falls within the claimed exemption, and

                                  22   are not controverted by either contrary evidence in the record nor by evidence of agency bad

                                  23   faith.” Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981).

                                  24          Even if an exemption applies, an agency may only withhold the information to which the

                                  25   exemption applies. FOIA requires that “[a]ny reasonably segregable portion of a record shall be

                                  26   provided to any person requesting such record after deletion of the portions which are exempt

                                  27   under this subsection.” 5 U.S.C. § 552(b). “The burden is on the agency to establish that all

                                  28   reasonably segregable portions of a document have been segregated and disclosed.” Pacific
                                                                                        22
                                   1   Fisheries, Inc. v. U.S., 539 F.3d 1143, 1148 (9th Cir. 2008). Nevertheless, the agency is also

                                   2   “entitled to a presumption that [it] complied with the obligation to disclose reasonably segregable

                                   3   material.” Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir. 2007). Similarly, the

                                   4   court “may rely on an agency’s declaration in making its segregability determination. Agency

                                   5   affidavits that are sufficiently detailed are presumed to be made in good faith and may be taken at

                                   6   face value.” Hamdan v. U.S. Dept. of Justice, 797 F.3d 759, 779 (9th Cir. 2015). The court “need

                                   7   not conduct a page-by-page review of an agency’s work.” Id.

                                   8          Finally, as particularly relevant to this case, “[w]here the government invokes FOIA

                                   9   exemptions in cases involving national security issues, [courts] are required to accord substantial

                                  10   weight to the agency’s affidavits.” Hamdan, 797 F.3d at 769. A court must be mindful of its

                                  11   “limited institutional expertise on intelligence matters, as compared with the executive branch.”

                                  12   Hamdan, 797 F.3d at 770. However, the affidavits still “must describe the justifications for
Northern District of California
 United States District Court




                                  13   nondisclosure with reasonably specific detail, demonstrate that the information withheld logically

                                  14   falls within the claimed exemptions, and show that the justifications are not controverted by

                                  15   contrary evidence in the record or by evidence of agency bad faith.” Id. at 769.

                                  16                                             DISCUSSION

                                  17   I.     GLOMAR
                                  18          As noted above, NSA and ODNI rely on their full Glomar responses to refuse to confirm

                                  19   or deny the existence of the requested documents. The FBI, NSD, and OLC rely on Glomar to

                                  20   refuse to confirm or deny the existence of any responsive documents other than (1) the

                                  21   nonexistence of alleged wiretapping of then-candidate Donald J. Trump in Trump Tower by the

                                  22   Obama Administration prior to the 2016 presidential election and (2) the existence of documents

                                  23   related to the Carter Page FISA applications and orders.11

                                  24

                                  25   11
                                          In particular, the FBI asserts a partial Glomar as to documents responsive to categories from
                                  26   Poulsen’s FOIA Requests seeking recordings from the surveillance, metadata captured from the
                                       surveillance, and transcripts of intercepted communications. FBI FOIA Request, Categories 3-5.
                                  27   NSD asserts a broader Glomar, refusing to acknowledge existence or non-existence of any
                                       documents other than those related to the FISA applications and orders. Finally, OLC asserts a
                                  28   partial Glomar, following its admission that it did not locate any documents responsive to the two
                                       disclosures.
                                                                                         23
                                   1          Poulsen argues that there have been additional official statements acknowledging the

                                   2   existence of records covered by his FOIA Requests beyond those two. In addition, he contends

                                   3   that, considering the disclosed Carter Page FISA materials, the Agencies’ interest in the

                                   4   surveillance of the Trump campaign as part of the investigation into Russian interference in the

                                   5   2016 election has been disclosed and none of the Agencies may make a Glomar denial. In the

                                   6   alternative, Poulsen argues (on the initial round of motions) that ODNI and NSA have not

                                   7   adequately substantiated the harms under Exemptions 1 and 3 considering the disclosed

                                   8   information to justify their Glomar response. He seeks an order requiring the Agencies to conduct

                                   9   searches for responsive records, make segregability determinations, and produce a Vaughn index

                                  10   so that I may determine what records (if any) are non-exempt and must be turned over to him.

                                  11          A.      Waiver/Official Acknowledgment
                                  12          As discussed above, in order to find “official acknowledgment” precluding agency use of a
Northern District of California
 United States District Court




                                  13   Glomar response, Poulsen must show that the information requested by his FOIA Requests is “as

                                  14   specific as the information previously released,” that the information requested matches the

                                  15   information previously disclosed,” and that the “intentional, public disclosure [must be] made by

                                  16   or at the request of a government officer acting in an authorized capacity by the agency in control

                                  17   of the information at issue.” Pickard, 653 F.3d at 786-87.

                                  18          To start, I assume without deciding that tweets and apparently off-handed comments by the

                                  19   President (in other words comments not issued as intentional and express governmental

                                  20   disclosures) can be disclosures constituting “official acknowledgments” sufficient to waive a

                                  21   Glomar response under the third Fitzgibbon. However, other than for the Page FISA materials

                                  22   which have been acknowledged and processed for release under FOIA, none of the President’s

                                  23   tweets or comments satisfy the specificity and matching criteria of Fitzgibbon.

                                  24          ODNI and NSA argue that the President’s comments do not “specify a government

                                  25   agency, nor do they mention any targets other than President Trump, the involvement of ODNI or

                                  26   NSA, or the use of any particular legal authority. Moreover, the statements are limited to a

                                  27   particular time, a particular target, and a particular place, in contrast to Poulsen’s FOIA request.

                                  28   Thus, the statements do not match the information withheld by ODNI or NSA.” NSA/ODNI
                                                                                         24
                                   1   Oppo. (Dkt. No. 50) at 19. None of the tweets relied on by Poulsen discuss “whether or not ODNI

                                   2   or NSA would possess documents about such surveillance.” Id. The FBI, NSD, and OLC point

                                   3   out that the President’s tweets and comments contain a “constellation of specific opinions and

                                   4   allegations” regarding wiretapping, they do not mention targets by name (other than himself and

                                   5   with respect to the Carter Page materials), do not mention any Agencies (except the FBI with

                                   6   respect to a “dossier” used in connection with FISA applications), and the tweets appear to be

                                   7   paraphrasing media reporting. Agencies’ Reply (Dkt. No. 70) at 20.12

                                   8          I agree with the Agencies that the President’s very general tweets and comments do not

                                   9   disclose the existence of the specific documents sought in Poulsen’s Requests. There is no

                                  10   disclosure establishing that any of the specific documents sought by Poulsen exists, much less a

                                  11   match between the disclosures and the specific electronic surveillance information sought by

                                  12   Poulsen. The very specific information sought by Poulsen (records regarding electronic
Northern District of California
 United States District Court




                                  13   surveillance conducted during a specific time and aimed at specific targets) does not match the

                                  14   very general acknowledgments that there is an ongoing investigation into Russian interference in

                                  15   the 2016 election, that the investigation has included some people associated with then-candidate

                                  16   Trump’s campaign, and that one such associate was the target of FISA applications and orders.

                                  17   The only possibly acknowledged electronic surveillance, therefore, is of Page. The confirmation

                                  18   of the existence of any other type of surveillance or any other targets simply does not meet the

                                  19   specificity or matching requirements of Fitzgibbon.

                                  20          As to the Nunes Memo (and the responsive Schiff Memo) and the declassification by the

                                  21   President of the Nunes Memo, the ODNI and NSA argue:

                                  22                  The declassification determination did not, explicitly or implicitly,
                                  23

                                  24
                                       12
                                          As noted above, I assume without deciding that “tweets” and comments made during an
                                       interview could theoretically constitute “official acknowledgements” consistent with finding
                                  25   waiver under FOIA. However, I also note that the informal nature of comments made through
                                       tweets and in casual interviews might not constitute official acknowledgements where the
                                  26   information disclosed appears to be based on media accounts and not on information supplied by
                                       Executive or Legislative sources. See, e.g., James Madison Project v. Dept. of Justice, 330 F.
                                  27   Supp. 3d 192, 215 (D.D.C. 2018) (where “President’s tweets are premised on a news account
                                       quoting leaked, therefore unofficial, information, they do not amount to an official
                                  28   acknowledgement of the existence of responsive records maintained by the DOJ and FBI.”).

                                                                                        25
                                                      declassify all arguably related classified information or other
                                   1                  intelligence sources and methods. The President therefore
                                                      declassified the existence of certain specific FBI FISA materials
                                   2                  related to Carter Page; DOJ is currently processing those documents
                                                      to determine whether DOJ will disclose additional information. But
                                   3                  the existence or non-existence of surveillance materials related to
                                                      Carter Page in the possession of ODNI or NSA is a distinct fact that
                                   4                  has not been officially acknowledged, the disclosure of which could
                                                      cause distinct harms. Gaviria Decl. ¶¶ 19-21; Thompson Decl. ¶¶ 30-
                                   5                  31.
                                   6   ODNI/NSA Oppo. (Dkt. No. 50) at 20. At most, Poulsen attempts to connect the fact that there

                                   7   was FISA-approved surveillance of Page with the fact that the investigation concerns foreign

                                   8   influence in the 2016 election to mean that – given the authority and roles of ODNI and NSA in

                                   9   coordinating or collecting foreign intelligence – there must be responsive records in those

                                  10   agencies’ possession. But as those agencies point out, just because they have the authority to do

                                  11   something does not mean that they did. The Congressional testimony did not disclose anything

                                  12   ODNI and NSA did during the specific timeframe.
Northern District of California
 United States District Court




                                  13          The FBI and NSD, because of the acknowledgments and processing of the Carter Page

                                  14   FISA materials, assert they have accounted for the scope of these Congressional disclosures. They

                                  15   argue, and I agree, that neither the contents of the declassified Nunes Memo nor the acknowledged

                                  16   existence of the national security investigation into Russian interference with the 2016 election

                                  17   creates any official acknowledgment or “inescapable inference” that there was electronic

                                  18   surveillance beyond the acknowledged Carter Page FISA materials.13

                                  19          The Agencies’ Glomar responses are not undermined by the Carter Page FISA disclosures.

                                  20   Simply because there was some very limited disclosure and acknowledgment of the use of

                                  21   electronic surveillance on one target – that was responsive to Poulsen’s FOIA Requests – does not

                                  22   mean a Glomar response is unavailable to the agencies as to other undisclosed forms of electronic

                                  23   surveillance and undisclosed targets of electronic surveillance.

                                  24          As to the DOJ’s general acknowledgement of the investigation into links between Russia

                                  25   and the Trump campaign through Comey’s testimony and the disclosure of the investigation being

                                  26
                                  27   13
                                         As noted, OLC disclosed that it had no documents related to the Carter Page FISA applications
                                  28   (and no documents related to the Comey’s “no records” testimony on behalf of the FBI) and
                                       otherwise asserted a Glomar response.
                                                                                     26
                                   1   handled by Special Counsel Mueller, those disclosures do not match the information sought

                                   2   (records of electronic surveillance held by specific agencies, regarding specific targets, created

                                   3   during a limited timeframe) and are not specific enough to cover Poulsen’s FOIA Requests.

                                   4          Finally, Poulsen’s reliance on facts the government has alleged or admitted in court filings

                                   5   in connection with the prosecutions of Flynn and Papadopoulos are no more helpful. Poulsen does

                                   6   not identify the significance of specific facts disclosed in those filings other than supporting what

                                   7   is otherwise known, that the Special Counsel has investigated members of the Trump campaign

                                   8   for a link to or coordination with the Russian government. Those general disclosures in no way

                                   9   match the specific information regarding electronic surveillance sought by Poulsen.

                                  10          Viewed together, the statements and disclosures identified by Poulsen do not create an

                                  11   official acknowledgment (other than for the acknowledged Carter Page FISA materials that have

                                  12   been processed). This conclusion – and a strict adherence to the specificity and matching
Northern District of California
 United States District Court




                                  13   requirements – is particularly important in this case because the disclosed investigation into

                                  14   Russian interference with the 2016 election is ongoing. The best Poulsen can do is make

                                  15   unsupported assertions that because electronic surveillance was approved for Page under FISA

                                  16   there must be other targets. And because electronic surveillance of Page was approved there must

                                  17   be recordings and metadata produced from that surveillance. Those assertions are based, at best,

                                  18   on assumptions. A party’s assumptions cannot be used to preclude a Glomar response.14

                                  19          This conclusion would not change if I consider whether the disclosures identified by

                                  20   Poulsen created an “inescapable inference” that documents other than the Page materials exist.

                                  21   Poulsen’s Oppo. at 12-13 (arguing inescapable inference as to responsive records to items 3-5 of

                                  22   the FBI Request). Poulsen repeatedly relies on the ACLU case from the D.C. Circuit to argue that

                                  23   there is an “inescapable inference” that some of these agencies must have some responsive records

                                  24   given what has been disclosed generally (beyond the disclosed Carter Page FISA materials and

                                  25   “related to” but withheld documents). Even if the question of “inescapable inference” is relevant

                                  26
                                  27   14
                                         Because Poulsen has not met the first two Fitzgibbon factors, as adopted in the Ninth Circuit by
                                  28   Pickard, I need not reach the third. However, as noted above, I have assumed that tweets and
                                       media comments by the President qualify as the source of official acknowledgments.
                                                                                       27
                                   1   to the “official acknowledgment” prong of the Glomar challenge, the facts of the ACLU case show

                                   2   its application here does not change the outcome. In ACLU, the President and other members of

                                   3   the Executive disclosed the use of drones by the government generally, and the agency defendant

                                   4   (the CIA) itself repeatedly publicly disclosed its “interest” in using drones for intelligence

                                   5   purposes. Therefore, the agency could not stand on a Glomar response to protect disclosure of

                                   6   whether it had the already-acknowledged interest. ACLU, 710 F.3d at 430. In addition – also

                                   7   directly relevant to Glomar – the Agencies’ own representatives’ broad and repeated statements

                                   8   made “it neither ‘logical’ nor ‘plausible’ to maintain that the Agency does not have any documents

                                   9   relating to drones.” Id. at 431.

                                  10          Here, there are no statements – other than the limited one by Comey on behalf of the FBI

                                  11   which the FBI, NSD and OLC have responded to – by the Agencies themselves that touch upon

                                  12   the use of electronic surveillance by these Agencies in connection with the Special Counsel’s
Northern District of California
 United States District Court




                                  13   investigation or otherwise into Russian interference with the 2016 election. The President’s

                                  14   comments and Congressional disclosures, including the Presidential declassification of

                                  15   information in the Nunes Memo, have likewise been addressed and responded to by the Agencies.

                                  16   The very specific nature of Poulsen’s FOIA Requests for electronic surveillance records for

                                  17   specific targets for specific dates, overlapping with an acknowledged and ongoing investigation by

                                  18   the intelligence community, distinguishes this case from ACLU.

                                  19          The very general official acknowledgments regarding the ongoing investigation, the one

                                  20   specific acknowledgment of surveillance of Carter Page, and the Special Counsel’s prosecutions

                                  21   do not preclude the Agencies from asserting Glomar to protect disclosure of whether and how they

                                  22   are each involved in that investigation, and whether their participation in that investigation has

                                  23   used specific types of surveillance and produced specific types of intelligence. Each Agency has

                                  24   explained the harm that would be caused by those disclosures – required if they could not assert a

                                  25   Glomar response – and those explanations (supplemented by the classified information I have

                                  26   reviewed) are sufficiently detailed, plausible, and evince no bad faith.15

                                  27

                                  28    Poulsen’s attempt to analogize his Requests and the disclosures at issue to the specificity and
                                       15

                                       matching found by the Ninth Circuit in the Pickard case is unpersuasive. In Pickard, the request
                                                                                      28
                                              B.      Harm
                                   1
                                              In his cross-motion to ODNI and NSA’s blanket assertion of Glomar, Poulsen argues that
                                   2
                                       even if there has not been a waiver through official acknowledgment, his motion should
                                   3
                                       nonetheless be granted because NSA and ODNI have not demonstrated that cognizable harm
                                   4
                                       could result under Exemptions 1 or 3. He asserts that President Trump has already declassified
                                   5
                                       some of the information he requested and that the United States has already revealed the
                                   6
                                       intelligence sources and methods (i.e., electronic surveillance) as well as the targets (i.e.,
                                   7
                                       candidate-Trump and his advisors).
                                   8
                                              Poulsen does not make this argument in his Opposition to the FBI, NSD, and OLC’s
                                   9
                                       motion for summary judgment. Instead, he relies exclusively on the “official acknowledgment”
                                  10
                                       prong and then – in response to the redactions and withholdings from the Carter Page FISA
                                  11
                                       records processed by these agencies – contends that the Agency declarations are “so deficient” and
                                  12
Northern District of California




                                       vague that he cannot effectively contest their assertions of harm and the related justifications for
 United States District Court




                                  13
                                       the redactions and withholdings. Poulsen’s Oppo. (Dkt. No. 68) 17-21.
                                  14
                                              I will briefly address the arguments Poulsen raises as to ODNI and NSA and address the
                                  15
                                       substantive responses by the other Agencies below.
                                  16
                                                      1.      Exemption (b)(1)
                                  17
                                              FOIA Exemption 1 exempts from disclosure information that is “specifically authorized
                                  18
                                       under criteria established by an Executive Order to be kept secret in the interest of national
                                  19
                                       defense or foreign policy” and is “in fact properly classified pursuant to such Executive Order.” 5
                                  20
                                       U.S.C. § 552(b)(1). The NSA invoked Executive Order (E.O.) 13,526, which permits an agency
                                  21
                                       to withhold information that an official with original classification authority has determined to be
                                  22
                                       classified because its “unauthorized disclosure could reasonably be expected to cause identifiable
                                  23
                                       or describable damage to the national security[.]” Classified National Security Information, Exec.
                                  24

                                  25

                                  26   was not “broad” (it was for records regarding a specific confidential informant) and the disclosure
                                       was not “broad” (it was the disclosure at trial of the identity of that specific confidential
                                  27   informant). 653 F.3d at 784, 787 (finding an official disclosure precluding a Glomar response
                                       where “government, as part of its case-in-chief, intentionally elicited testimony from [the CI] and
                                  28   several DEA agents as to [the CI’s] activities as a confidential informant in open court in the
                                       course of official and documented public proceedings.”).
                                                                                          29
                                   1   Order No. 13,526 § 1.4, 75 Fed. Reg. 707, 709 (Dec. 29, 2009). The information must also

                                   2   “pertain[] to” one of the categories of information specified in the Executive Order, including

                                   3   “intelligence activities (including covert action), intelligence sources or methods,” and “foreign

                                   4   relations or foreign activities of the United States. . . .” Exec. Order 13,526 §§ 1.4(c), (d). Under

                                   5   E.O. 13526, the government has the burden of establishing that disclosure of the requested

                                   6   information “could reasonably be expected to cause identifiable or describable damage to the

                                   7   national security.” 75 Fed. Reg. 707.

                                   8          Here, with respect to ODNI and NSA, the Gaviria and Thompson declarations provide

                                   9   sufficient detail regarding the withheld information to make the Exemption 1 assertions plausible.

                                  10   See Hamdan, 797 F.3d at 770. Gaviria states that providing any substantive response to Poulsen

                                  11   would “reveal a classified fact and intelligence sources or methods – namely, whether IC has an

                                  12   intelligence interest in a particular individual, whether the IC is conducting particular intelligence
Northern District of California
 United States District Court




                                  13   activities, whether the IC utilizes particular intelligence sources or methods, and whether foreign

                                  14   intelligence information was in fact obtained through electronic surveillance efforts.” Gaviria

                                  15   Decl. ¶¶ 16, 27-33. Thompson declares that giving a substantive response would “reveal the

                                  16   existence or nonexistence of NSA reporting and/or intelligence on specific individuals, from

                                  17   which one could determine whether or not NSA engaged in certain, or any, intelligence activities,

                                  18   and/or did or did not target certain communications for collection.” Thompson Decl. ¶¶ 19, 24-

                                  19   27.

                                  20          Poulsen contends that the ODNI and NSA declarations are fatally deficient because they

                                  21   do not address the Carter Page FISA declassifications and, therefore, do not address what harm

                                  22   could flow from being forced to abandon their Glomar response. However, the Agencies do

                                  23   address the Page FISA material declassifications. See, e.g., Gaviria Decl. ¶ 21; Thompson Decl.

                                  24   ¶¶ 28-30. Poulsen does not identify why, in light of the very limited Carter Page disclosures, it is

                                  25   illogical or implausible as a matter of law for ODNI and NSA to assert Glomar. Poulsen also

                                  26   complains that the ODNI and NSA declarations fail to explain how their admitted interest in

                                  27   electronic surveillance or in targets including Trump’s advisors in connection with the disclosed

                                  28   investigation has not already been disclosed, in light of the public statements, particularly the
                                                                                         30
                                   1   Flynn and Papadopoulos factual recitations in their plea agreements. But, as noted above, other

                                   2   than pointing generally to “facts” disclosed in the Flynn and Papadopoulos filings, Poulsen does

                                   3   not identify any specific facts that logically and plausibly show that ODNI or NSA must have

                                   4   documents responsive to Poulsen’s very specific FOIA Requests to those agencies.

                                   5          Recognizing the court’s “limited institutional expertise on intelligence matters,” I accord

                                   6   substantial weight to the Gaviria and Thompson declarations. I also note that both declarations are

                                   7   detailed and “describe the justifications for nondisclosure with reasonably specific detail,

                                   8   demonstrate that the information withheld logically falls within the claimed exemptions, and show

                                   9   that the justifications are not controverted by contrary evidence in the record or by evidence of

                                  10   agency bad faith.” Id. at 769. My reliance on these detailed and plausible declarations is

                                  11   particularly appropriate here, where there is an acknowledge and ongoing investigation into actual

                                  12   or attempted foreign influence in a Presidential election. See Hamdan, 797 F.3d at 775
Northern District of California
 United States District Court




                                  13   (recognizing that in the area of national security, “it is conceivable that the mere explanation of

                                  14   why information must be withheld can convey valuable information to a foreign intelligence

                                  15   agency.”).

                                  16                  2.      Exemption (b)(3)
                                  17          Exemption 3 exempts from disclosure records that are “specifically exempted from

                                  18   disclosure by [another] statute” if the relevant statute “requires that the matters be withheld from

                                  19   the public in such a manner as to leave no discretion on the issue” or “establishes particular

                                  20   criteria for withholding or refers to particular types of matters to be withheld.” 5 U.S.C. §

                                  21   552(b)(3)(A). “Exemption 3 differs from other FOIA exemptions in that its applicability depends

                                  22   less on the detailed factual contents of specific documents; the sole issue for decision is the

                                  23   existence of a relevant statute and the inclusion of withheld material within the statute’s

                                  24   coverage.” Fitzgibbon v. CIA, 911 F.2d 755, 761-762 (D.C. Cir. 1990) (quotation omitted). The

                                  25   government may withhold more information under Exemption 3 than under Exemption 1, as it

                                  26   does not have to demonstrate that the disclosure will harm national security. See Sims, 471 U.S. at

                                  27   167; Gardels, 689 F.2d at 1106–07. However, in the Glomar context, as opposed to the

                                  28   withholding/release context, the government must still demonstrate that disclosure of the existence
                                                                                         31
                                   1   or non-existence of records would be “reasonably harmful to intelligence sources and methods.”

                                   2   Wolf v. CIA, 473 F.3d at 377-78.

                                   3           ODNI and NSA rely on three specific statutory provisions as a basis for the Exemption 3

                                   4   withholdings. First, both agencies invoke Section 102A(i)(1) of the National Security Act of

                                   5   1947, as amended (codified at 50 U.S.C. § 3024(i)(1)). That provision requires the Director of

                                   6   National Intelligence to “protect intelligence sources and methods from unauthorized disclosure.”

                                   7   It is well-established that Section 102A qualifies as a withholding statute for the purposes of FOIA

                                   8   Exemption 3. See, e.g., Berman v. CIA, 501 F.3d 1136, 1140 (9th Cir. 2007); Freedom of the

                                   9   Press Found. v. DOJ, 241 F. Supp. 3d 986, 998 (N.D. Cal. 2017).

                                  10           Second, NSA also invokes the statutory privilege contained in Section 6 of the National

                                  11   Security Agency Act of 1959, 50 U.S.C. § 3605. Section 6 provides that “[n]othing in this chapter

                                  12   or any other law… shall be construed to require the disclosure of the organization or any function
Northern District of California
 United States District Court




                                  13   of the National Security Agency, or any information with respect to the activities thereof…”. 50

                                  14   U.S.C. § 3605(a). Through this language, Congress expressed its conclusion “that disclosure of

                                  15   NSA activities is potentially harmful.” Linder v. Natl. Sec. Agency, 94 F.3d 693, 696 (D.C. Cir.

                                  16   1996) (internal quotation omitted). Therefore, the courts have held that the protection provided by

                                  17   this statute is, by its very terms, absolute.” Id. at 698.

                                  18           NSA also invokes Section 798 of Title 18, which prohibits the unauthorized disclosure of

                                  19   classified information (i) concerning the communications intelligence activities of the United

                                  20   States or (ii) obtained by the process of communications intelligence derived from the

                                  21   communications of any foreign government. The term “communications intelligence,” as defined

                                  22   by Section 798(b), means the “procedures and methods used in the interception of

                                  23   communications and the obtaining of information from such communications by other than the

                                  24   intended recipients.” See Larson v. Dep’t of State, 565 F.3d 857, 868 (D.C. Cir. 2009).

                                  25           Despite the existence of these statutes, Poulsen argues that in the Glomar waiver context,

                                  26   NSA and ODNI have to show that specific harm would flow from disclosure of the existence or

                                  27   non-existence of the records, which he contends they have not done. He is correct that they must

                                  28   show harm in the Glomar context from disclosure of the existence of non-existence of records, but
                                                                                           32
                                   1   I find that they have shown that harm. The harms, plausible and detailed by the Gaviria and

                                   2   Thompson declarations, would be the same as those identified with respect to Exemption 1 above.

                                   3          In sum, with respect to all of the Agencies, Poulsen has not met the test for an official

                                   4   acknowledgment sufficient to waive ODNI and NSA’s ability to assert a full Glomar response and

                                   5   the FBI, NSD, and OLC’s ability to assert partial Glomar responses to his Requests. The

                                   6   Agencies have shown – particularly in respect to the acknowledged existence of an ongoing

                                   7   investigation – that harms that would result from requiring them to provide any substantive

                                   8   response and that those harms are protected against by both Exemptions 1 and 3. Poulsen’s

                                   9   Motion for Partial Summary Judgment against ODNI and NSA (Dkt. No.48) is DENIED and

                                  10   ODNI and NSA’s Cross-Motion is GRANTED. Dkt. No. 50.

                                  11   II.    ADEQUACY OF SUBSTANTIVE RESPONSES FROM FBI, NSD, AND OLC
                                  12          Poulsen argues that that little or no deference should be given to the declarations in support
Northern District of California
 United States District Court




                                  13   of the substantive responses of the FBI, NSD, and OLC (the “DOJ Agencies”) because they are

                                  14   not sufficiently detailed to justify the scope of their searches or their redactions and withholdings

                                  15   based on asserted harms, and that there is evidence of bad faith on the part of the government. I

                                  16   disagree.

                                  17          A.      Carter Page FISA Application Materials
                                  18                  1.      Search
                                  19          As noted, the FBI, NSD and OLC searches were functionally limited to the two disclosed

                                  20   topics.16 Poulsen contends that the searches, primarily by the FBI but also NSD, were deficient.

                                  21   First, Poulsen attacks the DOJ Agencies’ decisions to limit their searches to records created before

                                  22   November 8, 2016. November 8, 2016 was used by Poulsen as the cutoff date for “recordings and

                                  23   metadata” in his Request, but he contends that his Request also covers legal analyses and other

                                  24   documents that had no similar limiting date and logically would have been created after that time

                                  25

                                  26   16
                                         In general, an agency defending a FOIA suit must demonstrate that it has conducted an
                                  27   “adequate” “search reasonably calculated to uncover all relevant documents.” Zemansky v. U.S.
                                       E.P.A., 767 F.2d 569, 571 (9th Cir. 1985). The adequacy of the search is judged “by a standard of
                                  28   reasonableness” and to satisfy its burden, the agency may rely upon “reasonably detailed,
                                       nonconclusory affidavits submitted in good faith.” Id.
                                                                                        33
                                   1   but regarding the same period of surveillance. However, as the government points out, the request

                                   2   sought records related to surveillance during the campaign; only documents created during the

                                   3   campaign are responsive and the government’s use of a November 8, 2016 cutoff was reasonable.

                                   4             Second, Poulsen argues that the search was inadequate because it did not include a search

                                   5   for the names of Trump’s campaign advisors and, in addition, the FBI should have searched under

                                   6   the names Flynn and Papadopoulos based on the disclosures made in the court filings by the

                                   7   Special Counsel. Any such documents – if they existed – would fall outside the limited Glomar

                                   8   waiver. There is no duty on an agency to “search” for records about which it properly asserts a

                                   9   Glomar response. For the same reasons, Poulsen’s third challenge to the DOJ Agencies’ search –

                                  10   that they impermissibly failed to search for documents responsive to Categories 3-5 of his

                                  11   Requests – fails because the Agencies’ assertion of Glomar to those categories is, as noted above,

                                  12   proper.
Northern District of California
 United States District Court




                                  13             Poulsen’s arguments concerning the adequacy of the searches by the responding Agencies

                                  14   fail.

                                  15                    2.      Redactions and Full Withholdings
                                  16             As to the processed and withheld or redacted documents, Poulsen concedes that various

                                  17   categories of information were appropriately withheld. Poulsen’s Oppo. at 2 n.1 (listing

                                  18   uncontested categories of withheld information). Poulsen also does not mention or otherwise

                                  19   challenge the Agencies’ withholding of information under Exemptions 3, 6, or 7(C).

                                  20             Instead, as to the categories of withheld information Poulsen continues to seek, he argues

                                  21   that the declarations from the FBI, NSD, and OLC are “deficient” and evidence bad faith,

                                  22   precluding my reliance on them. Poulsen’s specific arguments are: the declarations from the three

                                  23   responding Agencies are conclusory and should therefore be rejected outright; because many

                                  24   portions of the 3rd Hardy Declaration (where he justifies both the withholdings and the partial

                                  25   Glomar response) are classified, Poulsen is unable to adequately challenge Hardy’s assertions

                                  26   including the assertions under Exemption 7(E) (which allows for disclosure of “known”

                                  27   investigatory techniques), Poulsen’s Oppo. at 18; there is ample evidence of bad faith by the

                                  28   declarants, given that because the President characterized the DOJ’s redactions to the released
                                                                                          34
                                   1   Carter Page materials as “ridiculous” and overbroad and that any damage to Russian relations has

                                   2   already been done and cannot be further damaged by more specific disclosures. Therefore, he

                                   3   argues that there is both a genuine dispute of material fact as to the necessity of the DOJ Agencies’

                                   4   redactions and withholdings and sufficient evidence of bad faith that I cannot give credence and

                                   5   weight to the declarants’ statements of harms. Id. at 19- 20.

                                   6          As to the specificity of the declarations, I have reviewed each one. Each is adequately

                                   7   detailed and as specific as possible, given the national security and law enforcement operations.17

                                   8          As to the classified materials, I realize that Poulsen has not seen them. I have. Hardy’s

                                   9   classified explanations and the second classified submission provide specific, plausible, and

                                  10   significant reasons supporting the declarants’ assertions that harms that would flow if the withheld

                                  11   materials were disclosed and the DOJ Agencies’ partial Glomar responses not allowed.

                                  12          As to bad faith, Poulsen contends there is ample evidence of “bad faith” obviating any
Northern District of California
 United States District Court




                                  13   deference to the declarants. He points to six facts. First, and primarily, he highlights the

                                  14   President’s characterization of the redactions to the released Carter Page materials as “ridiculously

                                  15   heavily redacted.” Poulsen’s Oppo. at 17 n. 8. Second, in September 2018 the President directed

                                  16   ODNI and DOJ to declassify additional pages of the June 2017 FISA application and FBI reports

                                  17   of interviews prepared in connection with all of the Page FISA applications, yet the FBI never

                                  18   addresses why this information will be declassified yet still withheld from the FOIA response.

                                  19   Third, the declarants do not explain why the Carter Page FISA materials could be declassified and

                                  20   still the FBI can assert that total secrecy must cover all other materials. Fourth, Christopher Steele

                                  21

                                  22   17
                                          In particular, Poulsen contends that the DOJ Agencies have not shown the required “rational
                                  23   nexus” between enforcement of a federal law and the redacted/withheld information required
                                       under 7(A) because the Agencies don’t identify any particular federal law they are enforcing.
                                  24   Poulsen’s Oppo. at 20. However, that admitted national security investigation that is ongoing
                                       meets the 7(A) standard. See, e.g., Ctr. for Nat. Sec. Stud. v. U.S. Dept. of Justice., 331 F.3d 918,
                                  25   926 (D.C. Cir. 2003) (recognizing that the FBI’s terrorism investigation that likely would lead to
                                       formal enforcement proceedings was sufficient under 7(A)). Poulsen also contends that Hardy has
                                  26   failed to show his personal knowledge that the FBI made express or implied assurances of
                                       confidentiality, which is required to withhold information regarding confidential sources under
                                  27   7(D). Id. Poulsen’s Oppo. at 20-21. To the contrary, Hardy’s declaration provides sufficient
                                       detail that confidential sources were given those assurances to satisfy 7(D). 3rd Hardy Decl. ¶¶
                                  28   115 – 118.

                                                                                        35
                                   1   was disclosed as a confidential source but the government provides no explanation of why it now

                                   2   cannot disclose additional CIs. Fifth, there can be no assertion of 7(E) in Glomar context because

                                   3   the question is not whether something is “well-known” but whether it is known at all and the law

                                   4   enforcement techniques used in these sorts of investigations are known. Sixth, the disclosures as

                                   5   well as the information disclosed in the court filings (as a result of the Special Counsel’s

                                   6   investigation) have already “clearly sent the message” to Trump campaign advisors that they are

                                   7   being investigated. Because the targets know this, Hardy’s assertion that further disclosure could

                                   8   “tip off” other targets or suspects is made in bad faith.

                                   9          None of these arguments demonstrate bad faith or otherwise undermine the assertions of

                                  10   harm proffered by the declarants. After a close review of the Hardy Declarations, nothing in the

                                  11   President’s unexplained comment about the redactions from the Carter Page materials undermines

                                  12   my conclusions.18 The President’s September 2018 “declassification” directive was not an “order”
Northern District of California
 United States District Court




                                  13   from the President covering this material, just a statement from the White House asking the

                                  14   executive agencies to undertake a review and further justify the redactions. Agencies’ Reply (Dkt.

                                  15   No. 70) at 6-8. Finally, that the President declassified some very limited information and that

                                  16   some investigative techniques are known to the public does not mean the FBI or other Agencies

                                  17   cannot withhold other information that is classified, information about other confidential sources,

                                  18   or information indicating whether particular techniques (while known) may have been employed.

                                  19   There is simply no persuasive weight to the argument that because X was released without

                                  20   apparent (or known) incident, Y should be released.

                                  21          Poulsen’s final complaints – that Hardy’s assertions of harm from disclosure to the

                                  22   ongoing investigation and foreign relations are in bad faith because the present investigation into

                                  23   allegations of foreign interference in a Presidential election is an “extraordinarily unique” set of

                                  24   circumstances and any harm to U.S./Russian relations has already been caused by the prior

                                  25   disclosures of the contours of the investigation – are wholly unpersuasive. Poulsen’s speculation

                                  26   does not undermine the detailed and specific justifications provided by Hardy.

                                  27
                                       18
                                  28     There is no indication by Poulsen that the President, at the time of making his comments about
                                       the redactions, had access to the detailed justifications I have reviewed from Hardy.
                                                                                          36
                                   1          The detailed and plausible DOJ Agency justifications are not undermined by bad faith. In

                                   2   this context of an ongoing national security investigation, they adequately support the FBI’s

                                   3   redactions and withholdings from the Carter Page materials.

                                   4                  3.      In Camera Review
                                   5          Poulsen also requests that I conduct an in camera review of the 412 pages of redacted Page

                                   6   FISA materials, of the 186 pages of Page materials withheld in full, and of the additional “related

                                   7   to” the Page materials located by the FBI and NSD (of unspecified number). I will not do so.

                                   8          In camera review is used exceedingly sparingly, and even more rarely used where the

                                   9   withheld materials implicate national security. Lion Raisins Inc. v. USDA, 354 F.3d 1072, 1079

                                  10   (9th Cir. 2004) (explaining that in camera review is disfavored where “the government sustains its

                                  11   burden of proof by way of its testimony or affidavits”), overruled on other grounds by Animal

                                  12   Legal Def. Fund, 836 F.3d 987 (9th Cir. 2016); see also Freedom of the Press Found. v. U.S.
Northern District of California
 United States District Court




                                  13   Dept. of J., 241 F. Supp. 3d 986, 1004 (N.D. Cal. 2017) (recognizing that in camera inspection is

                                  14   “‘particularly a last resort in national security situations like this case—a court should not resort to

                                  15   it routinely on the theory that it can’t hurt.’” (quoting ACLU v. Dep’t of Def., 628 F.3d 612, 626

                                  16   (D.C. Cir. 2011)). Where, as here, the Agency declarations are sufficiently detailed and

                                  17   persuasive and there is no evidence of bad faith, and in light of the national security context and

                                  18   the ongoing investigation, in camera review is not justified. Having thoroughly reviewed the

                                  19   publicly filed declarations as well as the classified materials, Poulsen’s policy arguments and

                                  20   speculation in an attempt to support a bad faith argument are unfounded.

                                  21          B.      Other Responsive Documents “Related” to Carter Page
                                  22          As noted, the FBI and NSD have also withheld in full documents “related to” the Carter

                                  23   Page materials that were responsive to items 1, 2, and 6 of the FBI Request including: FD-1057

                                  24   Electronic Communications (FBI internal communications), emails, spreadsheets,

                                  25   memoranda/reports. 3rd Hardy Decl. ¶ 149. According to Hardy, those documents fell into the

                                  26   following functional categories for the FBI: investigative information (methods and procedures);

                                  27   substantive information (substance of surveillance); and administrative information (tasks and

                                  28   activities of personnel). Id. ¶ 150. These documents were withheld under 7(A), although Hardy
                                                                                         37
                                   1   asserts that they are subject to withholding under exemptions (b)(1), (b)(3), (b)(5) (b)(6),

                                   2   (b)(7)(C), and (b)(7)(E) as well. 3rd Hardy Decl., ¶ 143. They fall within 7(A), according to

                                   3   Hardy, because the records were compiled for law enforcement purposes and they relate to the

                                   4   Russian election interference investigation, which is still pending. Id. ¶ 145. Hardy lists in detail,

                                   5   with much of the information classified, why disclosure of these documents created a reasonable

                                   6   expectation of harm. Id. ¶¶ 153-157. Similarly, the categories withheld in full by NSD under

                                   7   7(A) include the following: records supporting FISC applications, draft applications and orders,

                                   8   attorney notes and paper records, email communications, and, other administrative documents

                                   9   (regarding processing, approval and submission of FISC applications). Findlay Decl. ¶¶ 26-31.

                                  10   Findlay’s assertions of harm from disclosure, as Hardy’s, are similarly supported.

                                  11          Poulsen’s attempt to challenge these withholdings mirror his challenges to the application

                                  12   of Exemptions, 1, 3, and 7 to the information redacted or otherwise from the Page FISA materials.
Northern District of California
 United States District Court




                                  13   These “related to” documents are protected from disclosure for the same reasons as those

                                  14   addressed above. Poulsen’s speculation about what specific documents exist, the content of those

                                  15   documents, and the lack of harm from their disclosure are unpersuasive. The FBI and NSD have

                                  16   provided ample and specific reasons in their publicly filed declarations (supplemented by the

                                  17   classified information) to justify withholding of these “related to” documents in full.

                                  18                                             CONCLUSION

                                  19          For the foregoing reasons, NSA and ODNI’s motion for summary judgment is GRANTED

                                  20   (Dkt. No. 50), Poulsen’s motion for partial summary judgment (Dkt. No. 48) is DENIED, and

                                  21   NSD, OLC and the FBI’s motion for summary judgment (Dkt. No. 66) is GRANTED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 22, 2019

                                  24

                                  25
                                                                                                     William H. Orrick
                                  26                                                                 United States District Judge
                                  27

                                  28
                                                                                         38
